                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,
                                                             Case No. 3:18-CR-110
       Plaintiff,
                                                             District Judge Walter H. Rice
                  v.                                         Magistrate Judge Michael J. Newman

RAFAEL BARRERA-CHANTACA,

       Defendant.


                                REPORT AND RECOMMENDATION1


       This case came before the Court for plea proceedings on December 11, 2019 following

referral to the undersigned pursuant to Fed. R. Crim. P. 59.              Assistant United States Attorney

Brent Tabacchi appeared on behalf of the Government. Counsel Jon Paul Rion appeared with the

Defendant. Vocalink Spanish interpreter, Marina Comacho, present and sworn. Defendant,

through counsel, orally consented to proceed before the United States Magistrate Judge for the

plea hearing.

       The undersigned examined Defendant under oath as to his understanding of the plea

agreement, which Defendant acknowledged in open court. The undersigned also examined

Defendant under oath concerning the effect of entering a plea pursuant to that agreement. Having

conducted that colloquy, the Magistrate Judge concludes that Defendant fully understands the

rights waived by entering a guilty plea, and is fully competent to enter a guilty plea.




       1
           Attached hereto is a NOTICE to the parties regarding objections to this Report and Recommendation.
        Based on the foregoing, the Magistrate Judge concludes that Defendant’s guilty plea to

Count 1 of the Superseding Information (Doc. 67) is a knowing, intelligent and voluntary plea.

The Court also concludes that the Statement of Facts made a part of the Plea Agreement, the truth

of which Defendant acknowledged in open court, provides a sufficient factual basis for a finding

of guilt.

        It is therefore respectfully RECOMMENDED that: (1) the Court accept Defendant’s

guilty plea to Count 1 of the Superseding Information; and (2) Defendant be found guilty as

charged in Count 1 of the Superseding Information. Anticipating the District Judge’s adoption of

this Report and Recommendation, the Magistrate Judge referred Defendant for a pre-sentence

investigation, and remanded him to the custody of the U.S. Marshal.




December 11, 2019                                   s/Michael J. Newman
                                                    United States Magistrate Judge
                            NOTICE REGARDING OBJECTIONS

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections

to the proposed findings and recommendations within FOURTEEN days after being served with

this Report and Recommendation. Pursuant to Fed. R. Civ. P. 6(d), this period is extended to

SEVENTEEN days because this Report and Recommendation is being served by one of the

methods of service listed in Fed. R. Civ. P. 5(b) (2) (C), (D), (E), or (F), and may be extended

further by the Court on timely motion for an extension. Such objections shall specify the portions

of the Report and Recommendation objected to, and shall be accompanied by a memorandum of

law in support of the objections. If the Report and Recommendation is based in whole or in part

upon matters occurring of record at an oral hearing, the objecting party shall promptly arrange for

the transcription of the record, or such portions of it as all parties may agree upon or the Magistrate

Judge deems sufficient, unless the assigned District Judge otherwise directs. A party may respond

to another party’s objections within FOURTEEN days after being served with a copy thereof. As

is made clear above, this period is likewise extended to SEVENTEEN days if service of the

objections is made pursuant to Fed. R. Civ. P. 5(b) (2) (C), (D), (E), or (F). Failure to make

objections in accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474

U.S. 140, 153-55 (1985); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981).
